IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                       )
                                        )      ID No. 1107004907
  v.                                    )      In and For Kent County
                                        )
THOMAS W. SAMMONS,                      )
                                        )
              Defendant.                )

                                     O RDER

        On this 21st day of November, 2016, upon consideration of the Defendant’s
Motion For      Postconviction Relief       and Motion for     Reconsideration,     the
Commissioner’s Report and Recommendation and the record in this case, it appears
that:
        1. The Defendant, Thomas W. Sammons (“Sammons”), was found guilty on
April 25, 2012, to one count of Burglary in the Second Degree, 11 Del. C. § 825; one
count of Robbery in the Second Degree, 11 Del. C. § 831; and one count of Criminal
Mischief, 11 Del. C. § 811. Several other counts were either dismissed or the State
entered a nolle prosequis. The State filed a motion to declare Sammons an habitual
offender. Following a hearing, the Court declared Sammons an habitual offender. On
August 31, 2012, Sammons was sentenced to life in prison pursuant to 11 Del. C. §
4214(b).
        2. The Defendant, through counsel, appealed his conviction to the Delaware
Supreme Court. The two issues on appeal were: “the trial judge erred in declaring
Sammons an habitual offender pursuant to 11 Del. C. § 4214(b) based on a prior
conviction in the State of Florida for burglary; and second, that the trial judge erred
State v. Sammons
November 21, 2016
Case I.D. 1107004907

in declaring Sammons an habitual offender, when the issue of rehabilitation in light
of Sammons’ organic dysfunctions, was not addressed.”1 The Supreme Court, on
March 14, 2013, affirmed Sammons’ conviction and sentence.2
      3. Defendant filed, pro se, a Motion For Postconviction Relief pursuant to
Superior Court Criminal Rule 61and requested the Court to appoint counsel. The
Court granted appointment of counsel and a briefing schedule was issued. On
November 3, 2014 counsel filed an Amended Motion for Postconviction Relief.
Counsel requested the Court schedule an Evidentiary Hearing. In the motion counsel
raised the following grounds for relief: (1) trial counsel failed to properly advise
Sammons in relation to his rejection of the plea offer; (2) trial counsel failed to limit
prior bad acts and for failing to request a limiting instruction; (3) trial counsel failed
to move to suppress the identifications of Sammons by Ms. Knepp; (4) failed to call
alibi witnesses; (5) Sammons’ constitutional right to a fair trial was denied due to the
misconduct of a Deputy Attorney General; and (6) Sammons’ constitutional right to
have a fair trial was denied due to cumulative due process error.
      4. The Commissioner denied the request for an Evidentiary Hearing on the
nature of the claims. Next, counsel then moved for reconsideration of the denial. The
Court ordered trial counsel to supplement the response to the amended motion and
allowed the defense and the State to respond.
      5. The Court referred this motion and the Motion for Reconsideration to


      1
          Sammons v. State, 68 A.3d 192 (Del. 2013).
      2
          Id. at 194.

                                               2
State v. Sammons
November 21, 2016
Case I.D. 1107004907

Superior Court Commissioner Andrea M. Freud pursuant to 10 Del. C. §512(b) and
Superior Court Criminal Rule 62 for proposed findings of facts and conclusions of
law.
       6. The Commissioner has filed a Report and Recommendation concluding that
the Motion For Postconviction Relief should be denied, because it is procedurally
barred by Superior Court Rule 61 (i)(3) for failure to prove cause and prejudice. The
Commissioner concluded that an Evidentiary Hearing is not necessary and found that
trial counsel’s supplemental Affidavit provides sufficient information to avoid an
Evidentiary Hearing.
       7. Counsel filed an Appeal from Commissioner’s Report and Recommendation.
The appeal does not advance Sammons’ motions in any substantive way.
       8. The State filed a response to Defendant’s Appeal from the Commissioner’s
Report and Recommendation.
       NOW, THEREFORE, after de novo review of the record in this action, and
for reasons stated in the Commissioner’s Report and Recommendation dated October
13, 2016,
       IT IS ORDERED that the Commissioner’s Report and Recommendation is
adopted by the Court, and the Defendant’s Motion for Postconviction is denied as
procedurally barred. Defendant’s Motion for Reconsideration is denied.

                                              /s/ Robert B. Young
                                                         J.

RBY/lmc
oc: Prothonotary


                                          3
State v. Sammons
November 21, 2016
Case I.D. 1107004907

cc:   The Honorable Andrea M. Freud
      Lindsay A. Taylor, Esq.
      Suzanne Macpherson-Johnson, Esq.
      Christopher S. Koyste, Esq.




                                     4